DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ali Sobhani on February 9, 2021.
The application has been amended as follows: 



 
1. (Proposed – Currently Amended) A base station, comprising: 
a processor configured to assign control information and data information per units in a common resource area, wherein the control information and the data information are to be transmitted to a user equipment in the common resource area, wherein 
each of the units is a unit of resource assignment, 

each CCE incudes multiple REGs, and 
each REG is one resource block within one orthogonal frequency-division multiplexing (OFDM) symbol; and 
a transmitter configured to transmit resource assignment information of the data information to the user equipment by the control information, 
wherein the base station is included in a system supporting new radio (NR), and 
the resource assignment information indicates assignment of the data information per multiple units of resource assignment, and the transmitter indicates a number of units of the multiple units of resource assignment to the user equipment. 
2. (Proposed – Canceled) 
3. (Proposed – Canceled) 
4. (Previously Presented) The base station according to claim 1, wherein the processor assigns the data information to a search space specific to the user equipment. 
5. (Previously Presented) The base station according to claim 1, wherein the resource assignment information indicates a start unit of resource assignment and a number of units of resource assignment assigned to the data information. 
Date: February 9, 2021 Application No.: 16/470,062 Client-Matter No.: 17401-724001 


6. (Proposed – Currently Amended) A user equipment, comprising: 

a processor configured to process control information received from a base station; and 
a receiver configured to receive data information from the base station in accordance with resource assignment information for the data information in the control information, 
wherein the control information and the data information are assigned per units in a common resource area, 
each of the units is a unit of resource assignment, 
the unit of resource assignment is a control channel element (CCE) or a resource element group (REG), 
each CCE incudes multiple REGs, and 
each REG is one resource block within one orthogonal frequency-division multiplexing (OFDM) symbol, 
wherein the user equipment is included in a system supporting new radio (NR), and 
the resource assignment information indicates assignment of the data information per multiple units of resource assignment, and the processor receives a number of units of the multiple units of resource assignment from the base station. 
7. (Proposed – Canceled) 
8. (Proposed – Canceled) 
9. (Previously Presented) The user equipment according to claim 6, wherein the receiver receives the data information in a search space specific to the user equipment. 

11. – 14. (Proposed – Canceled) 

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DADY CHERY/Primary Examiner, Art Unit 2461